Citation Nr: 1726700	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. military from July 1954 to August 1955.
For good cause shown, namely advanced age, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. §7107(a) (West 2015); 38 C.F.R. §20.900(c) (2016).

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2013, Decision Review Officer Decision of the Department of Veterans Affairs (VA) Regional Office (RO) through the Appeals Management Center (AMC), wherein the Veteran was granted service connection for memory loss due to electroshock therapy with an evaluation of 10 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased evaluation for memory loss, remand for an addendum medical opinion is required.  

The Board finds that a new VA opinion is necessary in order to determine whether or not the Veteran's symptoms are subject to a higher rating under 38 C.F.R. § 4.130, Mental Disorders, Diagnostic Code 9310, or an increased rating by analogy, under the unique structure outlined in 38 C.F.R. § 4.124a, Neurological Conditions and Convulsive Disorders, Diagnostic Code 8045.  See Vogan v. Shinseki, 24 Vet. App. 159 (2010), regarding rating by analogy (holding that VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments").  

When VA undertakes to provide an examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "[E]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The present VA examinations, which are dated July 2013 and July 2015, are inadequate to address the appropriate rating to be assigned to the Veteran's service connected memory loss due to electroshock therapy.  The reports are extensive; however, they focus mainly on the history of the Veteran's illness with regard to Electric Shock Therapy (ECT) treatment.  Both the neurologist and the psychologist who examined the Veteran explain the background of his disability, the nature of his employment, social history, family history, and innate cognitive abilities, including testing under the Folstein mental examination.  Although the July 2013 examination discusses the origin of his memory loss, and the examination of July 2015 contains a brief discussion of his present cognitive and concentration abilities, the examinations do not sufficiently address the present symptoms listed in the relevant diagnostic codes, which must assess his memory loss in relation to his current occupational, functional, and social impairment as outlined below.

As such, there is insufficient medical information to decide the claim.  Thus, the Board finds that it is necessary to obtain a medical opinion to determine the current level of the claimant's memory loss disability.  See Schafrath v. Derwinksi, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA medical records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The psychologist or neurologist who conducted the July 2015 VA examination should provide an addendum opinion in order to determine the extent of the Veteran's memory loss and which cognitive impairment symptoms, subjective symptoms, emotional/behavioral dysfunction symptoms, and physical symptoms can be associated with the Veteran's memory loss.  The examiner should be provided access Virtual VA and VBMS for review of the file, and should report that the file has been reviewed in the opinion. 

If the previous examiner is unavailable, another psychologist or neurologist as appropriate, should be requested to provide an addendum opinion.  If a physical examination is necessary for the completion of the addendum opinion, an examination should be scheduled. 

With regard to Memory Loss

The psychologist should determine the extent of the Veteran's memory loss, to the extent possible, pursuant to DC 9310.  In particular, the examiner should consider and discuss whether his memory loss is consistent with:
a) memory loss for names of close relatives, own occupation, or own name;
b) impairment of short or long term memory  (e.g. retention of only highly learned material, forgetting to complete tasks); or
c) impaired abstract thinking; inability to perform occupational tasks due to mild memory loss (such as forgetting names, directions, recent events).

With regard to Diagnostic Code 8045. 

The examiner should consider the extent of memory loss pursuant to DC 8045.  The examiner is instructed to answer the following questions, and state on the examination report which of the choices best describes each item.  Do not report by using the number of the item or the letter description.  Report the title of the item;  "Memory, attention, concentration, executive functions," etc., and then state the correct description, e.g., "There is objective evidence on testing of mild impairment of memory (and/or attention, and/or concentration, and/or executive functions) resulting from mild functional impairment.  

The examiner may choose from the following:

a.  Complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

b.  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

c.  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

d.  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  Expedited handling is requested.)



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




